Citation Nr: 1335048	
Decision Date: 11/01/13    Archive Date: 11/13/13

DOCKET NO.  10-41 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Whether new and material evidence has been received to reopen a previously denied claim of service connection for low back disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Megan C. Kral, Associate Counsel 


INTRODUCTION

The Veteran had active service from January 1967 to October 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran's notice of disagreement was received in December 2009.  A statement of the case was issued in September 2010, and a substantive appeal was received in October 2010.  The Veteran appeared at a Board video conference hearing in April 2012.

The appeal is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action on her part is required.


FINDINGS OF FACT

1.  In a September 2008 decision, the Board denied a request to reopen a claim of service connection for back disability which was the subject of prior final denials.  

2.  Certain evidence (presumed to be credible for purposes of the new and material evidence analysis) relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for low back disability. 

CONCLUSIONS OF LAW

1.  The September 2008 Board decision denying the Veteran's claim to reopen a claim of service connection for a back disability is final.  See 38 U.S.C.A. § 7103 (West 2002).

2.  Certain evidence received since the September 2008 Board decision is new and material; accordingly, the claim of service connection for low back disability is reopened.  38 U.S.C.A. §§ 5108, 7104, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

Historically, the Veteran filed a claim of service connection for a back disability in July 1971.  The claim was denied by the RO in February 1972.  The RO found that a back disability was not incurred in or permanently aggravated during service.  The Veteran did not appeal this denial, or submit additional evidence within the year following, and it became final.  38 U.S.C.A. § 7105.  Subsequent RO decisions continued the denial over the years.  The most recent final decision is a September 2008 Board decision which found that new and material evidence had not been received by VA that would warrant a reopening of his claim of service connection for a back disability.  38 U.S.C.A. § 7103 (West 2002).

Applicable law provides that a claim which is the subject of a prior final decision may nevertheless be reopened if new and material evidence is presented or secured.  38 U.S.C.A. § 5108.  New and material evidence is defined by regulation.  See 38 C.F.R. § 3.156.  "New" evidence means evidence not previously submitted.  "Material" evidence means existing evidence that by itself or when considered with previous evidence relates to an unestablished fact necessary to substantiate the claims.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of last final decision, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In order to substantiate a claim of service connection, there must be evidence of a present disability; evidence of an in-service incurrence or aggravation of a disease or injury; and evidence of a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, 'credibility' of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).

The United States Court of Appeals for Veterans Claims (Court) has held that the requirement of new and material evidence raising a reasonable possibility of substantiating the claim is a low threshold.  Specifically, the Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  See Shade v. Shinseki, 24 Vet. App. 110 (2010). 

The September 2008 Board decision is the last final denial of this claim on any basis.  Of record at the time of the September 2008 Board decision was the Veteran's service treatment records, which showed complaints of back pain in November 1967 and September 1968; a service separation examination that was negative for back complaints; VA treatment records from February 1999 to July 2006, which showed a history of back pain; Social Security Administration records, which found the Veteran was disabled due to discogenic and degenerative back disorders; private treatment records, identifying injuries following automobile accidents and a history of back pain; and numerous statements of the Veteran, in which he asserted he injured his back while aboard ship.  

The evidence associated with the claims folder subsequent to the September 2008 Board decision includes:  numerous statements by the Veteran asserting his back disability was the result of his service; VA treatment records from October 2009 through July 2010 and from January 2011 to February 2011; internet research submitted by the Veteran, regarding the USS Bon Homme Richard; and the April 2012 hearing testimony.  

Much of the evidence submitted since the September 2008 Board decision is duplicative or cumulative.  However, in reviewing the Veteran's April 2012 hearing testimony, the Board notes that the Veteran testified that his primary care physician at the Columbus VA facility had related his current back disorder to service.  He is competent to report what he has been told.  As noted earlier, evidence submitted for the purpose of reopening a claim must be presumed to be credible for the that purpose.  Assuming that his VA primary care physician has told him that his back disability is related to service, then this goes to the nexus question which was the basis for the prior denial.  The Veteran's testimony in this regard is therefore new and material.  The claim is reopened. 

There is no need to undertake any review of compliance with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations at this point since the claim is being reopened.  It is anticipated that any VCAA deficiencies will be remedied on remand. See generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).


ORDER

New and material evidence has been received to reopen the claim of entitlement to service connection for a back disability.  To this extent, the appeal is granted, subject to the following remand directives.   


REMAND

Appropriate development is necessary in light of the Veteran's testimony that his VA primary physician has told him that his current back disability is related to his service.  


Accordingly, the case is hereby REMANDED for the following actions:

1.  The RO should contact the Veteran and his representative and ask the Veteran to furnish the name of the VA primary care physician at the Columbus VA facility who he testified told him that his back disability was related to his service.  

If the Veteran furnishes the name of the primary care physician, then the RO should contact that physician and request clarification regarding any opinion the physician has offered on the relationship between the Veteran's back disability and service.

If the Veteran fails to furnish the name of the primary care physician, the RO should nevertheless contact the Columbus VA facility and ask for such clarification from such primary care physician as the facility may report is the Veteran's primary care physician.  

The above actions should be documented in the claims file. 

2.  Regardless of the response from the VA physician, the Veteran should be scheduled for a VA back examination.  It is imperative that the claims file be made and available to and be reviewed by the examiner.  After examining the Veteran and reviewing the claims file, the examiner should respond to the following:

Is it at least as likely as not (a 50% or higher degree of probability) that any current low back disorder is causally related to the Veteran's active duty service, to specifically include back complaints documented in service treatment records?

Detailed reasons for the opinion should be furnished. 

3.  After completion of the above, the RO should review the expanded record and determine (under a merits analysis) whether service connection is warranted for low back disability.  If the benefit remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case.  After they are afforded an opportunity to respond, the case should be returned to the Board for appellate review.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



____________________________________________
ALAN S. PEEVY 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


